Citation Nr: 1409388	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  08-13 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1971 to October 1973.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  The case was previously before the Board in May 2011 and January 2013 when it was remanded for additional development.  

The matter of entitlement to a TDIU rating prior to March 19, 2008 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Since March 19, 2008, it is reasonably shown that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.  


CONCLUSION OF LAW

Effective March 19, 2008, the criteria for a grant of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).  

The Veteran's service-connected disabilities consist of the following: left knee disability, rated 10 percent, effective December 3, 1998; right knee disability, rated 10 percent, effective October 20, 2003; right wrist disability, rated 10 percent, effective October 20, 2003; right shoulder disability, rated 10 percent, effective October 20, 2003, and rated 20 percent, effective March 19, 2008; and lumbar spine disability, rated 20 percent, effective October 20, 2003, and rated 40 percent disabling, effective April 4, 2013.  His combined rating is 70 percent disabling, effective April 4, 2013.  Further, as The American Legion pointed out in February 2014 written argument, because his service-connected disabilities all stem from a common etiology of his left knee disability, he satisfies the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a) as early as March 19, 2008.  38 C.F.R. §§ 3.341, 4.16(a), 4.19.  

This claim for TDIU was filed in September 2006.  He indicated he most recently worked in 1995 as a medical assistant, and he had a high school degree.  

A February 1994 HealthSouth Sports Medicine and Rehabilitation Center noted the Veteran's report that he had been employed for the past 10 years as a nursing assistant.  His duties included escorting parties to and from the respective medical unit, supervising group activities, general nursing care, and restraining patients if necessary.  It was classified as a very heavy level of work.  At the time of the evaluation, he was working part-time, and his duties included taking vital signs and escorting patients in and out of the building, which was classified as a light level of work.  It was noted that a job description of a nursing assistant was as a medium to heavy level of work, requiring prolonged walking and standing, occasional repetitive bending, moderate kneeling, and occasional stair climbing.  After physical examination of the Veteran, it was stated that he was capable of full-time employment at a light to medium level.  However, he has multiple restrictions that directly apply to his job and would affect his ability to perform patient care at a heavy level.  Specifically, he should be allowed to frequently change his position between sitting, standing, and walking, and avoid squatting, crawling and kneeling.  

March 1995, May 1995 and April 1996 Florida Orthopaedic Institute reports noted the Veteran quit working in February 1995 because of his left knee (at the time not service connected).  The physician opined that the Veteran should be capable of performing a sedentary job with no prolonged walking and standing, and no climbing or squatting.  

Social Security Administration (SSA) records show that the Veteran was awarded disability benefits in April 1996, effective December 1994, in part for his bilateral knee disabilities and right shoulder disability.  A March 1996 Residual Physical Functional Capacity Assessment report found that the Veteran could only occasionally lift and/or carry up to 10 pounds, could only stand and/or walk less than 2 hours in an 8-hour work day, sit about 6 hours in an 8-hour workday, and was limited in pushing and/or pulling due to his lower extremities.  SSA records show that his prior work history included employment as a laborer, maintenance, and as a nursing assistant.  

On March 1998 VA general examination, it was noted that the Veteran suffered from bilateral knee, right shoulder, and back disabilities.  It was opined that the disabilities would clearly preclude the Veteran from working at his previous job which required heavy exertion and lifting.  

An October 1998 J.S. Solana, MD report included an opinion that the Veteran was disabled for any type of work due to his bilateral knee disabilities which limit his ability to do any physical activities.  

A February 2000 M.D. Slomka, MD report included an opinion that the Veteran was unable to do his work as a patient caregiver as he was previously employed.  If offered vocational rehabilitation, "it is not inconceivable that he could be trained to a sedentary type job" (emphasis added).  

On May 2004 VA spine examination, the examiner found that the Veteran's lumbar spine disability was mildly disabling, and not as severe as his knee complaints.  

In a June 2005 L. Folkman, MD note, it was stated that after a review of treatment records, the Veteran was unable to obtain and retain gainful employment due to his severe back condition which prevents him from standing or being seated for other than short periods.  

On February 2007 VA wrist examination, it was indicated that his right wrist disability at least as likely as not affects employment requiring use of right wrist (his dominant upper extremity).  

On February 2007 VA shoulder examination, it was indicated that his right shoulder disability at least as likely as not affects employment requiring use of the right shoulder.  

On February 2007 VA knees examination, it was found that his bilateral knee disabilities would at least as likely as not affect physical employment, and sedentary employment in cool temperatures.  

On February 2007 VA spine examination, it was found that the Veteran was employable from a lumbar spine standpoint.  The examiner based the conclusion on findings of minimal changes on x-rays and minimal findings on physical examination.  Moreover, despite initially stating his lumbar spine pain was 9 on a scale to 10 (10 reflecting he cannot get out of bed according to the examiner), the Veteran denied pain to a severity of a 9.  

On January 2011 VA spine examination, it was found that the Veteran's lumbar spine disability would have an effect on occupational activities due to decreased mobility, problems with lifting and carrying, and pain.  

On August 2011 VA general examination, it was found that due to his lumbar spine and bilateral knee disabilities, the Veteran could perform desk and computer work, but would want to avoid occupations that involve prolonged driving.  In regards to his right shoulder disability, the Veteran would also want to avoid occupations that involve repetitive movement of the shoulder.  In regards to his right wrist disability, the Veteran was capable of light physical employment (e.g., deliver mail in an office with a cart).  Based on the Veteran's service-connected disabilities, the examiner found that the disabilities would render him able to secure or follow a substantially gainful employment in a sedentary-type of employment.  

On April 2013 VA wrist examination, it was found that the Veteran's right wrist disability impacts his ability to do a job with repetitive use of the right hand and heavy lifting.  

On April 2013 VA shoulder examination, it was found that the Veteran's right shoulder disability impacts his ability to do a physically demanding job requiring heavy lifting and overhead use.  

On April 2013 VA knee examination, it was found that the Veteran's bilateral knee disabilities impact his ability to do a physically demanding job requiring squatting, kneeling, climbing, heavy use of stairs or repetitive lifting greater than 20 pounds.  

On April 2013 VA back examination, it was found that the Veteran's lumbar spine disability impacts his ability to do a physically demanding job requiring prolonged standing, walking and lifting.  

After a review of the evidence of record, the Board finds, resolving any reasonable doubt as mandated by law (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), that the evidence supports the Veteran's service-connected disabilities prevent him from securing or following substantially gainful employment from March 19, 2008.  In reaching this determination, the Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

The evidence shows that the Veteran has been retired since February 1995.  In addition, his education includes a high school degree.  His post-service work experience shows that he has worked predominantly as a laborer and nursing assistant, although he has also worked in maintenance.  Based on the evidence presented in this case, the Board finds the evidence is at least in equipoise regarding whether the functional impairment associated with the Veteran's disabilities is of such nature and severity as to preclude substantially gainful employment.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (holding that a veteran need only demonstrate an approximate balance of positive and negative evidence to prevail).  The Board finds significant that the Veteran has submitted multiple private medical opinions that he was definitively unable to continue his employment as a nursing assistant, and that the only employment he was capable of, if any, was sedentary employment, but even sedentary employment was only possible with limitations and restrictions (e.g., avoid squatting, crawling and kneeling, and no prolonged standing or walking).  In addition, such evidence is consistent with the various VA medical opinions of record.  The Board also finds significant that in the most recent April 2013 VA examinations, it was essentially found the Veteran would be unable to do a physically demanding job, and that his ability to secure or follow a substantially gainful occupation would require limited lifting, limited repetitive use of the right (dominant) wrist, and limited overhead movement due to his right shoulder.  In light of such limitations, and based on the Veteran's individual education, training and work history, it is not clear what type of employment he could secure.   

Thus, given the evidence regarding the severity of the Veteran's service-connected disabilities, and the opinions of record, and the other evidence of record indicating the Veteran's functional limitations due to his service-connected disabilities, the Board finds that the evidence shows he is entitled to an award of a TDIU rating from March 19, 2008.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Accordingly, the Veteran's appeal of this issue is granted.  


ORDER

Subject to the applicable laws and regulations governing the payment of monetary benefits, effective March 19, 2008, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is granted.  




REMAND

The Board finds that additional development is required regarding whether the Veteran is entitled to a TDIU rating for the period prior to March 19, 2008.  As noted above, the Veteran's claim for a TDIU rating was filed in September 2006.  While the above decision grants entitlement to a TDIU rating effective from March 19, 2008, there remains the matter of whether the Veteran is entitled to a TDIU rating throughout the appeal period.  

As noted above, the Veteran's service-connected disabilities did not meet the minimum percentage requirements for TDIU as set forth in 38 C.F.R. § 4.16(a) for the period prior to March 19, 2008.  Even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, TDIU may be granted on an extraschedular basis in exceptional cases when the veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b).  In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the Court, citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Indeed, in Bowling, the Court reversed the Board only to the extent that the Board concluded that the veteran was "ineligible for 4.16(b)-TDIU consideration."  Id.  In this case, the Board's January 2013 remand instructions included referring the Veteran's case to the Director of Compensation and Pension for extraschedular consideration if he was found not to meet the schedular percentage requirements of 38 C.F.R. § 4.16(a).  While the Veteran was found to meet the schedular percentage requirements of 38 C.F.R. § 4.16(a) effective from March 19, 2008, the case should have been submitted to the Director of Compensation and Pension for the period prior to March 19, 2008.  As such, this matter must be remanded so that the RO can do so.  Stegall v. West, 11 Vet. App. 268 (1998).  




Accordingly, the case is REMANDED for the following action:

1. Refer the TDIU claim to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of an extraschedular TDIU rating under 38 C.F.R. § 4.16(b) for the period prior to March 19, 2008.  

2. Then readjudicate whether a TDIU is warranted prior to March 19, 2008.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


